Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com August 27, 2013 FIRM/AFFILIATE OFFICES BOSTON CHICAGO HOUSTON LOS ANGELES PALO ALTO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SHANGHAI SINGAPORE SYDNEY TOKYO TORONTO VIENNA VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attn: John Nolan, Senior Assistant Chief Accountant Re: BankUnited, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed February 25, 2013 Response Dated August 2, 2013 File No. 001-35039 Dear Mr. Nolan: On behalf of BankUnited, Inc. (the “Company”), we are submitting this letter in response to the comment of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the Staff’s letter, dated August 13, 2013, relating to the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Commission on February 25, 2013 (the “10-K”). For the Staff’s convenience, the Staff’s comment has been reproduced below in italics, with the response to a particular bullet set out immediately under the bullet. The headings and numbered paragraphs in this letter correspond to the headings and numbered paragraphs in the Staff’s comment letter. Capitalized terms used but not defined herein have the meanings given to them in the 10-K. Securities and Exchange Commission August 27, 2013 Page 2 Form 10-K for Fiscal Year End December 31, 2012 Note 5. Loans and Allowance for Loan and Lease Losses, page F-39 1. Please refer to your response to comment 1 of our July 23, 2013 letter and address the following: · We note the reference to ASC 310-30-35-15 in your June 21, 2013 response and your reference to an annualized level yield assumption in your August 2, 2013 response. Please clarify for us how you have interpreted the guidance in ASC 310-30-35-15 when removing loans from pools, including at what amounts the loans are removed from the pools (i.e., relative carrying value, actual carrying value or a calculated carrying) and how the yield does not change after a loan is removed from the pool. Please respond to this comment using the same representative examples (i.e. pools with a zero balance and pools without a zero balance) that are in your August 2, 2013 response. Response: Cash flows for each pool of ACI loans are estimated by pool such that there is no specific information on the carrying value and cash flows related to any particular loan within a pool. ASC 310-30 does not provide guidance on how to determine the carrying value of a loan removed from a pool. The Company removes a loan from a pool based on the pro rata allocation approach referred to in AICPA Technical Practice Aid Section2130.32. Under this method, which has been applied consistently from day one, an allocation of carrying value to the loan on a pro rata basis is used to account for resolutions so as to achieve the goal of not impacting the accounting for the remaining pool (i.e. not impacting the yield). The allocation of carrying value to the loan, illustrated formulaically below, is calculated by taking one minus the nonaccretable discount, or expected loss, for the pool as a percentage of the UPB of the pool as of the last cash flow reforecast and multiplying by the UPB of the resolved loan at the time of resolution. The loan pool is reduced at resolution by the pro rata allocated carrying value described in the foregoing such that the yield on the remaining loans in the pool remains unchanged. Securities and Exchange Commission August 27, 2013 Page 3 Illustration of the removal of loans from a pool with a positive carrying value if cash flows occur as expected: At the Staff’s request, the Company is using the representative example from the Company’s August 2, 2013 response to the Staff’s letter dated July 23, 2013 to illustrate how the yield does not change after a loan is removed from the pool at an allocated carrying value.Table 1 from the Company’s August 2, 2013 response, reproduced below for the Staff’s convenience, presents an overview of the assumptions used in the example: Table 1 – Original Expectations Contractual cash flows $ Nonaccretable difference $ ) Expected cash flows $ Accretable yield $ ) Carrying value $ Nonaccretable discount percentage 45 % Accretion rate 81
